Citation Nr: 0104794	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 60 percent for 
a hypertensive heart disease with mitral valve replacement 
disability.  

2.  Entitlement to a total disability rating due to 
individual unemployability by reason of service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to September 
1982.  

This appeal initially arose before the Board of Veterans' 
Appeals (Board) from rating decisions dated May 1997 and 
August 1998 by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs, which denied the 
benefits sought on appeal.  The case was remanded in December 
1999 for further development. 

The issue of entitlement to a total disability rating due to 
individual unemployability by reason of service connected 
disability (TDIU) is defered pending the resolution of the 
veteran's inextricably intertwined claim for an evaluation 
greater than 60 percent for his hypertensive heart disease 
with mitral valve replacement disability.  



REMAND

Initially, we note that our prior remand requested that the 
veteran be sent the appropriate VA Form to indicate his 
choice of representative.  Although the veteran was sent such 
a form, and was notified that his failure to appoint a 
Veteran's Service Organization would be taken as an 
indication that he desired his private attorney to represent 
him, we note that once again, a second Veterans Service 
Organization is involved with the veteran's appeal.  Pursuant 
to 38 U.S.C.A. § 7105 (b) (2) (West 1991), not more than one 
recognized organization, attorney, or agent will be 
recognized at one time in prosecution of a claim.  

Thus, the veteran should again be requested to complete the 
appropriate VA Form, and indicate whether he wishes for the 
DAV, American Legion, or for his attorney to represent him, 
listing only one agent in box 3.  

Historically, the veteran initially established service 
connection for hypertension with systolic murmur and mitral 
valve insufficiency in a February 1983 rating decision (RD).  
The RO evaluated his disability as zero percent disabling.  A 
November 1993 RD shows that his disability, characterized as 
hypertensive heart disease with left ventricular hypertrophy 
and congestive heart failure with mitral insufficiency and 
regurgitation, was evaluated as 30 percent disabling from 
November 1991.  An October 1996 RD established a 100 percent 
evaluation for a mitral valve replacement, hypertensive heart 
disease disorder, noting that he was medically released to 
work on April 29, 1996.  A May 1997 RD evaluated the 
veteran's disability as 30 percent disabling.  The veteran 
appealed that determination, instituting the instant action.  

The severity of a cardiovascular disorder is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.104 
Part 4 (2000) (hereinafter Schedule).  We note that the 
regulations pertaining to cardiovascular disorders were 
changed, effective January 12, 1998.

Generally, when the regulations are revised during the 
pendency of an appeal, it should first be determined whether 
the intervening change is more favorable to the veteran.  It 
may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable, 
unless it is clear from a facial comparison that one version 
is more favorable.  Second, if the amendment is more 
favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change.  Third, the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000.

Diagnostic code 7016 evaluates a heart valve replacement 
(prosthesis) disability.  Under the current regulations, a 
100 percent rating is assigned for indefinite period 
following date of hospital admission for valve replacement.  
A note following the criteria states that a rating of 100 
percent shall be assigned as of the date of hospital 
admission for valve replacement.  Six months following 
discharge, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in the 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105 (e) 
of this chapter.  

Those provisions stipulate that where a reduction in 
compensation evaluation is made, a rating proposing the 
reduction will be prepared, and the veteran will have 60 days 
for the presentation of additional evidence.  If such 
evidence is not received, a final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60 day period 
from the date of the notice to the beneficiary of the final 
rating action expires.  

The regulations in effect prior to January 12, 1998 provide 
that a 100 percent rating will be assigned for one year 
following implantation or prosthetic valve, and will commence 
after the initial grant of the one month total rating 
assigned under 38 C.F.R. § 4.30 following hospital discharge.  
Thereafter the disability is rated as rheumatic heart 
disease, with a minimum rating of 30 percent.  

The veteran was provided VA examinations in April 1997 and 
May 2000.  

We note that although the veteran was notified in advance, in 
the October 1996 RD, of the reduction in his rating to 30 
percent level after the expiration of his one-year time 
period for the 100 percent rating, the regulations pertaining 
to such a reduction include provisions for a proposed rating 
action and notice of entitlement to a predetermination 
hearing.  Further, 38 C.F.R. § 3.105(e) provides that the 
final reduction will not be taken until the expiration of a 
60 day time period after the initial proposal.  It does not 
appear that the provisions of 38 C.F.R. § 3.105(e), providing 
the required notice or a pre-determination hearing, were 
applied in this case.  Although the old Diagnostic Code 7016 
does not explicitly include the citation to 38 C.F.R. 
§ 3.105(e) found in the new regulations, and although the new 
regulations are not retroactive, we determine that the 
provisions of 38 C.F.R. § 3.105(e) (1996) apply to the 
instant case.  

Specifically, we note that the old Diagnostic Code 7016 did 
not stipulate, as did other provisions concerning temporary 
total evaluations (see 38 C.F.R. § 4.30 (1996)), that the 
reduction under Diagnostic Code 7016 was exempt from the 
provisions of 38 C.F.R. § 3.105(e).  This is particularly 
significant because Diagnostic Code 7016 cites to 38 C.F.R. 
§ 4.30.  Thus, we determine that those notice and pre-
determination hearing provisions apply to the veteran's case, 
and that this matter must be remanded for remedial action 
pursuant to that regulation.  

Accordingly, this case is REMANDED for the following:

1.  The RO should mail the veteran the 
appropriate VA Forms in order to 
determine his current representative.  
The RO should request that the veteran 
complete only one form, indicating only 
one representative in box 3.  

2.  The RO should then adjudicate the 
veteran's claim consistent with the 
regulations pertaining to the notice 
requirements prior to a reduction being 
made under 38 C.F.R. § 3.105(e).  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001).  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




